NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEBORAH A. JOHNSON,                             No.   18-35581

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05397-RBL

 v.
                                                MEMORANDUM*
GENERAL ELECTRIC COMPANY;
METROPOLITAN LIFE INSURANCE
COMPANY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                             Submitted May 16, 2019**
                               Seattle, Washington

Before: O’SCANNLAIN and FRIEDLAND, Circuit Judges, and PAULEY,***
District Judge.

      Deborah A. Johnson challenges the district court’s refusal to order the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable William H. Pauley III, United States District Judge for
the Southern District of New York, sitting by designation.
Metropolitan Life Insurance Company (“MetLife”) as the administrator of General

Electric Company’s (“GE”) disability-insurance plan (the “Plan”) to pay her

additional long-term disability benefits. The facts are known to the parties, so we do

not repeat them here.

      First, Johnson claims that MetLife miscalculated the benefits owed to her

under the Plan. We disagree. The Plan bases Johnson’s benefits on her “normal-

straight time annual earnings” (“NSTAE”). Under the Plan’s terms, Johnson’s

NSTAE includes the amount she was “earning as salary,” unless GE’s Pension

Board “provide[s]” that it also includes “commissions,” “other variable

compensation,” or “special or supplemental payments.” MetLife calculated

Johnson’s disability benefits based on an annual salary of $219,300, and Johnson’s

payroll records corroborate that her salary was in fact $219,300. Johnson offers no

evidence that the Pension Board determined that her NSTAE should include other

compensation. Therefore, the district court did not err in concluding that Johnson

failed to prove her claim for benefits.

      Second, Johnson argues that the district court erred by admitting extrinsic

evidence—specifically, the declarations of GE and MetLife employees. We

disagree. Such extrinsic evidence was “necessary to conduct an adequate de novo

review of the benefit decision,” Opeta v. Nw. Airlines Pension Plan for Contract

Emps., 484 F.3d 1211, 1217 (9th Cir. 2007) (emphasis and internal quotation marks


                                          2
omitted), because it rebuts Johnson’s claim that her salary was $350,446 per year

instead of $219,300. Without such evidence, the administrative record reflects only

competing assertions from the parties about Johnson’s earnings in the year before

her disability. Therefore, the district court did not err in admitting such evidence.

       Finally, Johnson argues that GE and MetLife failed to comply with certain

procedural requirements in the Employee Retirement Income Security Act

(“ERISA”). 29 U.S.C. § 1001 et seq. We need not reach these arguments, however,

because they cannot affect this case’s outcome. Johnson’s sole cause of action is 29

U.S.C. § 1132(a)(1)(B), which authorizes her “to recover benefits,” “to enforce [her]

rights,” or “to clarify [her] rights to future benefits” under the Plan’s terms. See also

CIGNA Corp. v. Amara, 563 U.S. 421, 435–38 (2011). Here, the district court

conducted a de novo review of MetLife’s calculations and concluded that Johnson’s

benefits were correctly determined. We agree, and therefore Johnson is not entitled

to any further relief.

       AFFIRMED.




                                           3